Citation Nr: 9930746	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  97-29 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an earlier effective date for the 
reinstatement of dependency and indemnity compensation 
benefits.  


REPRESENTATION

Appellant represented by:	Andrew Wright, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 until his 
death on July 21, 1972.  

This matter came before the Board of Veterans' Appeals 
(Board) from an October 1996 action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware that reinstated the appellant's dependency and 
indemnity compensation benefits, effective September 11, 
1996, with payment beginning October 1, 1996.  A notice of 
disagreement with respect to the effective date assigned for 
these benefits was received in July 1997.  A statement of the 
case was issued in September 1997.  A substantive appeal was 
received from the veteran in October 1997.  A hearing was 
held before a member of the Board at the RO in June 1999. 


FINDINGS OF FACT

1.  The appellant was awarded dependency and indemnity 
compensation benefits effective July 1972.  

2.  In June 1973, the appellant informed VA that she had 
remarried, and as such, her dependency and indemnity 
compensation benefits were terminated. 

3.  In December 1987, the appellant and her then spouse 
divorced, and in September 1996 the appellant filed a claim 
for the reinstatement of dependency and indemnity 
compensation benefits.


CONCLUSION OF LAW

An effective date of September 11, 1995, with payment 
beginning October 1, 1995, for the reinstatement of 
dependency and indemnity compensation benefits, is warranted.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.31, 3.50, 3.55, 3.114(a)(3) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the file reveals that the veteran died in service 
on July 21, 1972, and that the appellant was awarded 
dependency and indemnity compensation benefits effective July 
1972.  In June 1973, the appellant informed VA that she had 
remarried, and as such, her dependency and indemnity 
compensation benefits were terminated.  See 38 C.F.R. §§ 3.5, 
3.152 (essentially, entitlement to dependency and indemnity 
compensation benefits are not payable to a widow when she is 
remarried).  

On September 11, 1996 the appellant filed a claim for the 
reinstatement of dependency and indemnity compensation 
benefits, noting that she and her husband (whom she had 
married in 1973) had divorced.  In October 1996, the RO 
approved the appellant's claim and awarded dependency and 
indemnity compensation benefits with payment beginning 
October 1, 1996.  

The appellant and her representative argue that an earlier 
effective date for the reinstatement of dependency and 
indemnity compensation benefits is warranted.  Initially, 
they argue that the appellant was not informed by VA that she 
could have had these benefits reinstated if her 1973 marriage 
ended.  In fact, she contends (including during the June 1999 
hearing) that she was informed by VA that she was ineligible 
for dependency and indemnity compensation benefits once she 
remarried even if she subsequently divorced.  As such, the 
appellant contends that an extension of the time limit within 
which she could have perfected a claim (the Board assumes 
that extension of the claim back to December 1987, when she 
divorced, is requested) for dependency and indemnity 
compensation benefits should be extended.  In this regard, it 
is pointed out that under 38 C.F.R. § 3.109(b) (1999), such 
extensions are warranted for good cause shown. 

In the alternative, the appellant and her representative 
contend that the payment of dependency and indemnity 
compensation benefits should have been made effective from 
October 1, 1995 pursuant to 38 C.F.R. § 3.114(a), the 
dictates of which will be further addressed below.  

With respect to the initial argument, the Board points out 
that when the appellant was initially awarded dependency and 
indemnity compensation benefits in 1973, she was furnished 
with the 1969 version of VA Form 21E-5490w, which informed 
her that if she was to remarry, her benefits would be 
terminated.  This form contains no information to the effect 
that she could again be eligible for benefits if her 
remarriage was terminated, however, she was also provided (at 
the same time or thereafter) with a 1972 version of VA Form 
21-6753 which informed her that termination of remarriage may 
permit a resumption of benefits.  As such, the Board finds 
that the appellant was in fact informed that she could resume 
her dependency and indemnity compensation benefits should her 
subsequent marriage terminate.  Contentions to the effect 
that VA employee(s) informed the appellant that she could not 
resume her dependency and indemnity compensation benefits 
even if her subsequent marriage was to terminate, are not 
substantiated.  As such, good cause has not been shown which 
would warrant an extension for the filing of the appellant's 
claim for dependency and indemnity compensation benefits.   

Turning to the second contention - that payment of dependency 
and indemnity compensation benefits should be made effective 
from October 1, 1995 - the Board notes that with regard to 
the assignment of an effective dates for the payment of 
compensation benefits, where this compensation is awarded 
pursuant to a liberalizing law after claim is reviewed at the 
request of the claimant more than 1 year after the effective 
date of the law or VA issue, benefits may be authorized for a 
period of 1 year prior to the date of receipt of such 
request.  38 U.S.C.A. § 5110 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.114(a)(3) (1999).  

The appellant and her representative point out that the 
Omnibus Budget Reconciliation Act of 1990, Public Law 101-
508, provided that remarriage of a surviving spouse was a 
permanent bar to receiving benefits based on the veteran's 
service.  That change was effective for claims filed after 
October 31, 1990.  However, Public Law 102-83 restored 
eligibility for VA benefits in the case of certain remarried 
spouses who were eligible for such benefits on October 31, 
1990, but who had not filed claims prior to the effective 
date of Public Law 101-508.  38 C.F.R. § 3.55 reflects these 
changes.

The Board is of the opinion that this liberalizing 
legislation entitles the appellant in this case to an 
effective date of September 11, 1995, with payment beginning 
October 1, 1995, for her award (reinstatement) of dependency 
and indemnity compensation benefits.  See 38 C.F.R. § 3.31 
(1999) (essentially, dependency and indemnity compensation 
benefits will not be paid until the first day of the calendar 
month following the month the award became effective).  
Specifically, Public Law 102-83 prevented the appellant from 
receiving benefits based on the veteran's service had she 
applied for such benefits, but subsequently, Public Law 102-
83 restored her eligibility; as such, when she was ultimately 
awarded dependency and indemnity compensation benefits 
subsequent to her September 11, 1996 application, this award 
was technically based in part pursuant to the liberalizing 
law, specifically Public Law 102-83.  As such, and because 
the appellant meets the other requirements under 38 C.F.R. 
§§ 3.55, 3.114(a) (1999) - in other words, since the 
appellant's marriage in 1973 was legally terminated prior to 
November 1990 and because she filed a claim more than one 
year after the liberalizing legislation became effective - an 
effective date of October 1, 1995, is warranted.  


ORDER

An earlier effective date of October 1, 1995, for payment of 
dependency and indemnity compensation is warranted.  The 
appeal in this regard is granted.  




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

